Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in an interview with Patrick Jewik on 4/8/2021

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
performing, by a node comprising a computer device in a plurality of nodes comprising computer devices, an identity set generation process to form an identity set comprising node identities;
determining, by the node, a leader node;
diffusing, by the node, the identity set to the other nodes in the plurality of nodes, wherein a malicious node also transmits a malicious node identity set to some nodes and does not transmit the malicious node identity set to other nodes; 

verifying, by the node, the majority set of the leader node by determining that the majority set includes identities occurring in at least one half of the identity sets generated by the plurality of nodes;
updating, by the node, the identity set based on the majority set of the leader node; 
determining, by the node, a final identity set of nodes based upon the updated identity set, wherein the final set of nodes contains identities of all honest nodes in the presence of a computationally bounded Byzantine adversary, without any knowledge of the number of nodes that may initially want to join; and
communicating, by the node, with one or more nodes in the final identity set of nodes.

11.	(Currently Amended) A node comprising:
a processor;
a memory device; and
a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing a method comprising:
performing, by the node comprising a computer device in a plurality of nodes comprising computer devices, an identity set generation process to form an identity set comprising node identities;

diffusing, by the node, the identity set to the other nodes plurality of nodes, wherein a malicious node also transmits a malicious node identity set to some nodes and does not transmit the malicious node identity set to other nodes; 
receiving, by the node, a majority set from the leader node, wherein the leader node diffuses the majority set to nodes in the plurality of nodes;
verifying, by the node, the majority set of the leader node by determining that the majority set includes identities occurring in at least one half of the identity sets generated by the plurality of nodes;
updating, by the node, the identity set based on the majority set of the leader node; 
determining, by the node, a final identity set of nodes based upon the updated identity set, wherein the final set of nodes contains identities of all honest nodes in the presence of a computationally bounded Byzantine adversary, without any knowledge of the number of nodes that may initially want to join; and
communicating, by the node, with one or more nodes in the final identity set of nodes.

14.	(Canceled) 



Reasons for Allowance
4.	Claims 1-13 and 15-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20120054322 discloses on paragraph 0082 “In step S630 logical variation node identifiers and/or variation keys (also known as sybils as described above), based on the node identifiers or keys determined in step S620, may be stored in (e.g., announced to) the DHT 19. For example, in FIG. 4C the logical variation node identifiers and/or variation keys are shown having a hashed key of hash_547, hash_548, hash_549, hash_551, hash_552 and hash_553 and the file or content is the same as a hashed key of hash_550.” Para 0083 “For example in step S625 a key may be stored in a table (e.g., DHT 19), the key may be based on the announce message. The key may include content information. The content information may identify the content. The announcing node may also announce k (k being an integer value greater than or equal to one) replicas of the key identifying the content on different nodes in order to achieve robustness. These k replicas are stored on the k nodes in the DHT 19 being closest to the key, identifying the content to announce.”

U.S. Publication No. 20180145836 discloses on paragraph 0050 “The present technology may also provide a distributed ledger that is immune to more types of attacks than other kinds of distributed ledgers. For example, a 

U.S. Publication No. 20160183093 discloses on paragraph 0029 “In an embodiment, a suspected wireless sensor node 102 that has been determined to be compromised may object to this determination. In an embodiment, the objection by suspected wireless sensor node 102 triggers a proof operation. In an embodiment, the proof operation includes the leader node of the cluster requesting a current description of the expected behaviors of suspected wireless sensor node 102 and comparing the current description of expected behavior of suspected wireless sensor node 102 to the previous description of expected behavior of suspected wireless sensor node 102; if a difference is detected between the current and previous description of expected behavior, the leader node reanalyzes the behavior of suspected wireless sensor node 102 (which lead to the determination that suspected wireless sensor node 102 was compromised) in light of the current description of expected behavior. In an embodiment, if the reanalysis of the behavior of suspected wireless sensor node 102 results in a determination that suspected wireless sensor node 102 is not compromised, the mitigation module 114 clears suspected wireless sensor node 

NPL “Whanau: A Sybil-proof Distributed Hash Table” discloses on pg. 2, section 3, first paragraph “As illustrated in Figure 1, the Whanau protocol is a pair of procedures SETUP and LOOKUP. SETUP(·) is used both to build routing tables and to insert keys. It cooperatively transforms the nodes’ local parameters (e.g. keyvalue records, social neighbors) into a set of routing table structures stored at each node. After all nodes complete the SETUP phase, any node u can call LOOKUP(u, key) to use these routing tables to find the target value.” Pg. 3, first column, second paragraph “The adversary can always join the DHT normally and insert arbitrary key-value pairs, including a different value for a key already in the DHT. Thus, Whanau provides availability, but not integrity: LOOKUP should find all values inserted by honest nodes for the specified key, but may also return some values inserted by the adversary. Integrity is an orthogonal concern of the application: for example, the IM application filters out any bad values by verifying the signature on the returned key-value records, and ignoring records with invalid signatures. (As an optimization, DHT nodes may opt to discard bad records proactively, since they are of no use to any client and consume resources to store and transmit.).”

NPL “SybilGuard: Defending Against Sybil Attacks via Social Networks” discloses on pg. 269, first column, third and fourth paragraph 

U.S. Publication No. 20180341930 discloses on paragraph 0137 “Additionally, in some embodiments the leader may be assigned multiple buddy 

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-13 and 15-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses determining a leader node, diffusing an identity set, and communicating with one or more nodes in the final identity set of nodes, no one or two references anticipates or obviously suggest diffusing, by the node, the identity set to the other nodes in the plurality of nodes, wherein a malicious node also transmits an identity set to some nodes and does not transmit to other nodes. 
Receiving, by the node, a majority set from the leader node, wherein the leader node diffuses the majority set to nodes in the plurality of nodes. Verifying, by the node, the majority set of the leader node by determining that the majority set includes identities occurring in at least one half of the identity sets generated by the plurality of nodes.
Furthermore, updating, by the node, the identity set based on the majority set of the leader node and determining, by the node, a final identity set of nodes based upon .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GARY S GRACIA/Primary Examiner, Art Unit 2491